 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GLENN SUNKETT, BRITTNEY FLOW-                     No. 2:19-cv-1009 KJM KJN PS
      SUNKETT,
12
                         Plaintiffs,
13                                                      ORDER
             v.
14
      RALPH DIAZ, et al.,
15
                         Defendants.
16

17

18          On June 3, 2019, plaintiff Brittney Flow-Sunkett, proceeding pro se, filed a civil rights
19   complaint and paid the court’s filing fee. Plaintiff Brittney Flow-Sunkett purports to bring this
20   action on behalf of herself and her husband, Glenn Sunkett, a state prisoner. Unless she is an
21   attorney, she may not represent her husband or sign pleadings on behalf of her husband. Parties
22   proceeding without counsel are required to sign all pleadings, motions, and other papers
23   submitted to the court for filing. Fed. R. Civ. P. 11(a). In addition, Local Rule 183(a) requires
24   that any individual who is representing herself or himself without an attorney must appear
25   personally or by courtesy appearance by an attorney and may not delegate that duty to any other
26   individual. E.D. Cal. L.R. 183(a). Therefore, Mrs. Flow-Sunkett may not bring claims on behalf
27   of her husband, Glenn Sunkett. See Johns v. County of San Diego, 114 F.3d 874, 876-877 (9th
28
                                                       1
 1   Cir. 1997) (a non-lawyer has no authority to appear as an attorney for another, and general power

 2   of attorney does not give non-lawyer right to assert the personal constitutional claims of another).

 3             That said, Rule 11 also provides that “[t]he court must strike an unsigned paper unless the

 4   omission is promptly corrected after being called to the . . . party’s attention.” Fed. R. Civ. P.

 5   11(a). Thus, plaintiff Flow-Sunkett is provided thirty days in which to re-file her complaint

 6   bearing the signature of putative co-plaintiff Glenn Sunkett. Failure to timely comply will result

 7   in an order striking the unsigned pleading and requiring plaintiff Flow-Sunkett to file a complaint

 8   raising only her own claims.

 9             Accordingly, IT IS HEREBY ORDERED that within thirty days, plaintiff Flow-Sunkett

10   shall re-file her complaint bearing the signature of putative co-plaintiff Glenn Sunkett.

11   Dated: June 6, 2019

12

13
     /sunk1009.r11
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
